Appeal by defendant from a judgment of the Supreme Court, Kings County, entered December 17, 1963 after a jury trial, convicting him of assault in the second degree and possession of a dangerous weapon (as a felony), and imposing sentence upon him as a second felony offender. Judgment reversed on the law and facts, and a new trial granted. The defendant was apprehended in Baltimore, Maryland. He was interrogated, both in Baltimore and in New York, and statements were taken from him in both places. Though the record is unclear whether the defendant requested a lawyer during his interrogation in Baltimore, the record is clear that he requested a lawyer during his interrogation in New York. Hence, the statements taken in New York and received in evidence violated the defendant’s constitutional rights (People v. Gunner, 15 N Y 2d 226; People v. Failla, 14 N Y 2d 178; People v. Donovan, 13 N Y 2d 148; Escobedo v. Illinois, 378 U. S. 478). We note, too, that on the new trial which is directed a preliminary hearing is required with respect to the voluntariness of any statement of the defendant (Jackson v. Denno, 378 U. S. 368; People v. Huntley, 15 N Y 2d 72). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.